DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Response to Amendment
The amendments filed on February May 31, 2022 have been entered. Applicant amended claims 1, 5, and 15 and cancelled claims 8 and 20. Claims 1-7 and 9-19 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on May 31, 2022 with respect to the Final Office Action dated March 16, 2022 have been fully considered.
Regarding claim 1:
 	Applicant' s arguments with respect to the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 9:
Applicant argued “Zhang does not disclose at least the claimed “bridge device ... comprising:... circuitry configured to provide at least one other home automation function independent of bridging, the at least one other home automation function independent of bridging selected from the group consisting of a lighting device control function that includes regulating power flow to one or more attached illumination sources and a user interface function that includes receiving user input requesting state changes and providing control commands in response thereto””.
In support of above allegation, Applicant further argued “The Examiner likens the claimed "bridge device" to Zhang's "gateway 54". However, Zhang's "gateway 54" does not comprise circuitry that provides at least one other home automation function independent of such bridging, much less circuitry that provides a lighting control function that includes regulating power flow or a user interface function that includes receiving user input requesting state changes. At page 6 of the Final Office Action, the Examiner suggests that Zhang teaches claim 9 since “Zhang's gateway 54 acts as a bridge for controlling the luminaire.... Paragraph 0109 talks about driver electronics 210 that control the power of the light source to control the characteristics of the light”. However, reading paragraph 0109 one can clearly see that the "driver electronics 210" are a part of "luminaire 1000", not a part of gateway 54. As such gateway 54 does not comprise "driver electronics 210". Accordingly, Zhang's "gateway 54" and "driver electronics 210" cannot not teach the claimed "bridge device" that comprises circuitry configured to provide at least one other home automation function independent of bridging”.
In response, the rejection to claim 9 is modified using prior arts of record Zhang and Jacobson that were applied in previous office action. While the gateway 54 in the embodiment of Fig. 6 of Zhang does not include circuitry configured to regulating power flow to one or more attached illumination sources, the luminaire 1000 in the embodiment of Fig. 12 of Zhang includes circuitry configured to regulating power flow to one or more attached illumination sources (Fig. 12 shows an embodiment of luminaire 1000 that includes a driver electronics 210 (circuitry). Paragraph 0109 talks about driver electronics 210 controlling the power to light source 50 to control the characteristic of the light). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway 54 of the embodiment of Fig. 6 of Zang to incorporate the teaching of luminaire 1000 of the embodiment of Fig. 12 to include driver electronics 210 for controlling the power to light source 50 to control the characteristic of the light. One would be motivated to do so to enhance the functionality of the gateway to act as a home automation controller (see paragraph 0042 of Zhang).  Jacobson is applied to teach circuitry configured to provide at least one other home automation function independent of bridging, … user interface function (paragraph 0035-0036 discusses a host controller that bridges various devices including lighting devices and provides various home automation control operation via user interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway 54 of Zang to incorporate the functionalities of the host controller of Jacobson for providing the control function via the gateway 54. One would be motivated to do so to provide a convenient and redundant control terminal in addition to the separate control device for example a mobile device (see paragraph 0010 of Jacobson). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPUB No. 20200068627), hereinafter, Zhang, in view of Coffey et al. (US PGPUB No.  20150120000), hereinafter, Coffey.
Regarding claim 1:
	Zhang teaches:
	A method for control of a wireless device in a home automation system, comprising (Fig. 6 shows a luminaire 1000 (wireless device).  Paragraph 0038, lines 1-2, states “The luminaire 1000 may be any lamp that can emit a light source”. Fig. 12 show hardware detail of the luminaire 1000 that includes Bluetooth/BLE transceiver 246. Paragraph 0035 talks about home automation): 
receiving, by a control application (app) executing on a control device, input in a graphical user interface (GUI) requesting a state change to the wireless device (Fig. 6 shows a control device 100 (control device). Paragraph 0088, lines 16-22,  discusses data exchange application 144  (control application) in the control device 100  includes graphical user interface 142 that allows to send commands to adjust light characteristics (state change)  of the luminaries 1000 as stated “The data exchange application 144 provides that the user of the control device 100 can select the light characteristics to be emitted by the luminaires 1000 following receive of the luminaire performance command, and which luminaires 1000 are to receive the luminaire performance command, from the display 110 of the control device 100 using the graphic user interface 142.”); 
determining whether there is an available Wi- 6Fi connection to a bridge device of the home automation system separate but proximate to 7the wireless device (Fig. 6 shows gateway 54 (bridge device) which is separate but proximate to the luminaire 1000. Fig. 6 also shows Wi-Fi connection 51 and 53 between the control device 100 and the gateway 54. Paragraph 0067, lines 8-12, discusses first network (Wi-Fi connection) to the gateway 54 as stated “The data exchange application 144 of the control device 100 may include a switching application 146 for switching wireless communication between the first network (WiFi/ZigBee) and the second network (BLE) based upon wireless connection performance”. Paragraph 0071 discusses determining whether first network (Wi-Fi) or the second network aka BLE connection have higher connection performance for sending performance command (control command)  as stated “At block 7 of FIG. 7, following connection of the control device 100 to the network having the higher connection performance, i.e., the first network that includes the WiFi and Zigbee type connections, or over the second network that includes the Bluetooth/BLE connections, that is selected to be the primary method, the method may continue with sending a luminaire performance command from the control device 100 to the luminaire 1000”.  ); 
in response to there being an available Wi-Fi connection to the 9bridge device, sending control commands from the control device to the bridge device via 10the Wi-Fi connection (paragraph 0073 discusses sending the luminaire performance command (control commands) from the control device 100 to the gateway 54 over first network aka primary network based on the connection performance), 
which converts and forwards the control commands over [[11Bluetooth Low Energy (BLE)]] to the wireless 12device to cause the wireless device to implement the state change (Paragraph 0041, lines 1-3, discusses the gateway 54 acts as gate between the Wi-Fi and Zigbee network as stated “A gateway 54 is a hardware device that acts as a "gate" between two networks”. Paragraph 0043, discloses the gateway 54 receives commands in Wi-Fi standard from the control device 100 and formats and forwards commands in Zigbee standard to the luminaire 1000 as stated “in this instance, the gateway 54 also translates data that is transmitted across the gateway 54 between the inside and outside of the network into a format or protocol recognized by devices within inside portion of the network or the outside portion of the network. For example, data, e.g., a command signal for controlling the luminaire 1000, can first be sent from the control device 100 over the first and second WiFi connections 51, 53 using a. IEEE 802 standard type signal, e.g., IEEE 802.11, and then can be translated from the IEEE 802 standard type signal to a Zigbee standard signal at the gateway 54 for transmission of the data, i.e., command signal for controlling the luminaire 1000, from the gateway 54 to the hardware devices, e.g., luminaire 1000, by the Zigbee type standard connection 55”); and 
 13in response to an absence of an available Wi-Fi connection to the bridge 14device, sending control commands from the control device directly to the wireless device 15via BLE, to cause the wireless device to 16implement the state change (Fig. 6 shows direct BLE connection 56a between the control device 100 and the luminaire 1000. Paragraph 0074, lines 1-15, teaches when no response is received via the first network aka primary network aka Wi-Fi network (absence of available Wi-Fi), the control device 100 sends the performance commands directly to the luminaire 1000 using a second network aka BLE network 56a as stated “In some embodiments, when the feedback signal is not received back at the control device 10, the control device 10 can interpret the failure to receive a feedback signal as a failure of the primary network. The failure to receive a feedback signal at block 8 of FIG. 7 can signal that the control device 10 to switch networks for sending luminaire performance commands from using the previously designated primary network to the secondary network at block 10 of FIG. 7. For example, if the first network having WiFi connections 51, 53, and ZigBee type connections 55 is the primary network, and the control device 10 does not receive the feedback signal, the control device switches to sending the luminaire performance commands over the second network that is composed of the Bluetooth/BLE connections 56a, 56b, 56c.”).
While Zhang discloses converts and forwards the control commands over Zigbee to the wireless 12device to cause the wireless device to implement the state change (as shown above, paragraph 43 discusses the gateway 54 convert the luminaire performance command from Wi-Fi protocol to Zigbee protocol).
Zhang does not explicitly teach converts and forwards the control commands over 11Bluetooth Low Energy (BLE) to the wireless device (Although Fig. 6 shows BLE 56c connection between the gateway 54 and the luminaire 1000, Zhang does not explicitly mention converting the luminaire performance command from Wi-Fi protocol to BLE protocol). 
Coffey teaches converts and forwards the control commands over 11Bluetooth Low Energy (BLE) to the wireless 12device (Fig. 2 shows a Wi-Fi-BLE bridge 202 for communicating with BLE capable smart home devices. Paragraph 0070, lines 3-7, discloses conversion of data between Wi-Fi and BLE “The Wi-Fi-to-BLE Bridge (202) provides a gateway for BLE devices located within range, to allow their data to be converted for transport over the home Wi-Fi network, and ultimately allow the BLE devices in the home to be accessed from the Internet”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s gateway 54 to incorporate the functionality of the Wi-Fi-BLE bridge of Coffey. One would be motivated to include the Wi-Fi-BLE bridge in Zhang’s gateway 54 to control home appliances that have only BLE interface (see Paragraph 0070 of Coffey). 
	As to claim 7, the rejection of claim 1 is incorporate. Zhang, in view of Coffey, teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the control device is a mobile device (paragraph 0081, lines 2-4, teaches the control device 100 can be a mobile phone as stated “The control device 100 may be a laptop/notebook computer, sub-notebook computer, a tablet, phablet computer; a mobile phone, a smartphone”).


Claims 2-4, 15, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view Coffey, further in view of Jacobson et al. (US PGPUB No. 20170099157), hereinafter, Jacobson.
As to claim 2, the rejection of claim 1 is incorporated. Zhang, in view of Coffey, teaches all the limitations of claim 1 as shown above.
Zhang does not teach wherein the separate bridge device provides at least one other 2home automation function independent of bridging.
Jacobson teaches wherein the separate bridge device provides at least one other 2home automation function independent of bridging (paragraph 0035 teaches a host controller that bridges various devices including lighting devices and provides various control operation via user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway device of Zang to incorporate the functionalities of the host controller of Jacobson for providing the control function via the gateway device. One would be motivated to do so to provide a convenient and redundant control terminal in addition to the separate control device for example a mobile device (see paragraph 0010 of Jacobson). 
As to claim 3, the rejections of claims 1 and 2 are incorporate. Zhang, in view of Coffey and Jacobson, teaches all the limitations of claims 1 and 2 as shown above.
	While the gateway 54 in the embodiment of Fig. 6 of Zhang does not teach wherein the bridge device is a lamp module that controls power flow to one or more attached illumination sources and the at least one other home automation function independent of bridging is a lighting device control function that includes regulating power flow to the one or more attached illumination sources.
	the luminaire 1000 in the embodiment of Fig. 12 of Zhang teaches wherein the bridge device is a lamp module that controls power flow to one or more attached illumination sources and the at least one other home automation function independent of bridging is a lighting device control function that includes regulating power flow to the one or more attached illumination sources (Fig. 12 shows another embodiment of luminaire 1000 that includes a driver electronics 210 (circuitry) .  Paragraph 0109 talks about driver electronics 210 controlling the power to light source 50 to control the characteristic of the light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway 54 of the embodiment of Fig. 6 of Zang to incorporate teaching of luminaire 1000 of the embodiment of Fig. 12 to include driver electronics 210 for controlling the power to light source 50 to control the characteristic of the light. One would be motivated to do so to enhance the functionality of the gateway to act as a home automation controller (see paragraph 0042 of Zhang). 
As to claim 4, the rejections of claims 1 and 2 are incorporate. Zhang, in view of Coffey and Jacobson, teaches all the limitations of claims 1 and 2 as shown above.
	Zhang does not teach wherein the bridge device is a keypad that provides a user interface and the at least one other home automation function independent of bridging is a user interface function that includes receiving user input requesting state changes and providing control commands in response thereto.
Jacobson teaches wherein the bridge device is a keypad that provides a user interface and the at least one other home automation function independent of bridging is a user interface function that includes receiving user input requesting state changes and providing control commands in response thereto (see at least paragraphs 0035-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway device of Zang to incorporate the functionalities of the host controller of Jacobson for providing the control function via the gateway device. One would be motivated to do so to provide a convenient and redundant control terminal in addition to the separate control device for example a mobile device (see paragraph 0010 of Jacobson). 
Regarding claim 15:
Claim 15 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed (see paragraph 0052) performs the methods of claims 1-4. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 7. Accordingly, it is rejected under similar rationale.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Coffey, Lamb (US PGPUB No. 20140273867), hereinafter, Lamb.
As to claim 5, the rejection of claim 1 is incorporate. Zhang, in view of Coffey, teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the wireless device is a [[2battery-powered]] device that lacks Wi-Fi interface (Fig. 12 shows luminaire 1000 lacks Wi-Fi interface).
Zhang does no teach the wireless device is a battery-powered device.
	Lamb teaches the wireless device is a battery-powered device (see at least paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Zang to incorporate the teaching Lamb to have a battery-powered luminaire. One would be motivated to use battery-powered device in the situation where constant source of power in not available (see paragraph 0004 of Lamb). 
	As to claim 6, the rejection of claim 1 is incorporate. Zhang, in view of Coffey, teaches all the limitations of claim 1 as shown above.
	Zhang further teaches wherein the wireless device is a device selected from the group consisting of a wireless light fixture, a wireless light strip and [[a wireless window shade]] (see at least paragraph 0116).
	Zhang does not teach a wireless window shade.
	Lamb teaches a wireless window shade (see at least paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Zang to incorporate the teaching Lamb to include a smart window blind. One would be motivated to do so to remotely control opening/closing of the window blind (see paragraph 0016 of Lamb). 
Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jacobson.
Regarding claim 9:
	Zhang teaches: 
	A bridge device for control of a wireless device in a home automation system, comprising (Fig. 6 shows gateway 54 (bridge device) and luminaire 1000 (wireless device). Fig. 12 show hardware detail of luminaire 1000 that includes Bluetooth/BLE transceiver 246. Paragraph 0035 talks about home automation): 
a first wireless interface configured to connect to a wireless local area network (WLAN) and to receive control commands from a control device requesting a state change to the wireless device (Fig. 6 shows a control device 100 (control device). Fig. 6 shows Wi-Fi connection 51 and 53 (WLAN) between gateway 54 and control device 100. Paragraph 0088, lines 16-22, discusses control device sends commands to adjust light characteristics (state change) of luminarie1000 via gateway 54); 
a second wireless interface configured to connect to a wireless personal area network (WPAN) and forward the control commands to a wireless device to implement the state change (Fig. 6 shown Zigbee connection 55 (WPAN) between gateway 54 and luminaire 1000. Paragraph 0041, lines 1-3, teaches the gateway 54 acts as gate between the Wi-Fi and Zigbee network as stated “A gateway 54 is a hardware device that acts as a "gate" between two networks”. Paragraph 0043, discloses the gateway 54 receives commands in WiFi standard from the control device 100 and formats and forwards commands in Zigbee standard to the luminaire as stated “in this instance, the gateway 54 also translates data that is transmitted across the gateway 54 between the inside and outside of the network into a format or protocol recognized by devices within inside portion of the network or the outside portion of the network. For example, data, e.g., a command signal for controlling the luminaire 1000, can first be sent from the control device 100 over the first and second WiFi connections 51, 53 using a. IEEE 802 standard type signal, e.g., IEEE 802.11, and then can be translated from the IEEE 802 standard type signal to a Zigbee standard signal at the gateway 54 for transmission of the data, i.e., command signal for controlling the luminaire 1000, from the gateway 54 to the hardware devices, e.g., luminaire 1000, by the Zigbee type standard connection 55”);
While the gateway 54 in the embodiment of Fig. 6 of Zhang does not include circuitry configured to regulating power flow to one or more attached illumination sources,
the luminaire 1000 in the embodiment of Fig. 12 of Zhang teaches circuitry configured to [[provide at least one other home automation function independent of bridging, the at least one other home automation function independent of bridging]] selected from the group consisting of a lighting device control function that includes regulating power flow to one or more attached illumination sources [[and a user interface function]] that includes receiving user input requesting state changes and providing control commands in response thereto (Fig. 12 shows another embodiment of luminaire 1000  that includes a driver electronics 210 (circuitry). Paragraph 0109 talks about driver electronics 210 controlling the power to light source 50 to control the characteristic of the light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gateway 54 of the embodiment of Fig. 6 of Zang to incorporate teaching of luminaire 1000 of the embodiment of Fig. 12 to include driver electronics 210 for controlling the power to light source 50 to control the characteristic of the light. One would be motivated to do so to enhance the functionality of the gateway 54 to act as a home automation controller (see paragraph 0042 of Zhang). 
Zhang does not teach circuitry configured to provide at least one other home automation function independent of bridging and a user interface.
Jacobson teaches circuitry configured to provide at least one other home automation function independent of bridging and user interface (paragraph 0035-0036 discusses a host controller that bridges various devices including lighting devices and provides various home automation control operation via user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway 54 of Zang to incorporate the functionalities of the host controller of Jacobson for providing the control function via the gateway 54. One would be motivated to do so to provide a convenient and redundant control terminal in addition to the separate control device for example a mobile device (see paragraph 0010 of Jacobson). 
Claim 10 is directed towards a bridge device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a bridge device performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a bridge device performing the method of claim 7. Accordingly, it is rejected under similar rationale.
As to claim 14, the rejection of claim 9 is incorporate. Zhang teaches all the limitations of claim 1 as shown above.
Zhang further teaches wherein the WLAN is a Wi-Fi network and the WPAN is a Bluetooth Low Energy (BLE) network (Fig. 6 shows Wi-Fi and BLE network).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jacobson, further in view of Lamb.
Claim 12 is directed towards a bridge device performing the method of claim 6. Accordingly, it is rejected under similar rationale.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Coffey, further in view of Jacobson, and further in view of Lamb.
Claim 18 is directed towards a non-transitory electronic device readable medium having software stored thereon, the 2software when executed performs the method of claim 6. Accordingly, it is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title: “SMART HOME CONROLLER REFRIGERATOR AND CONTROL METHOD THEREFOR”; Inventor: Kim et al.; US PGPUB No. 20200322177; Relevance: Fig. 2 shows smart refrigerator acts a as Wi-Fi-Bluetooth Bridge for controlling a home appliance from a portable device.  
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	June 29, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444